IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MAXINE LAMPERT-SACHER,              NOT FINAL UNTIL TIME EXPIRES TO
FORMER WIFE,                        FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-985
v.

MARK SACHER, FORMER
HUSBAND,

      Appellee.


_____________________________/

Opinion filed November 23, 2016.

An appeal from the Circuit Court for Alachua County.
James P. Nilon, Judge.

Lawrence J. Marraffino of Lawrence J. Marrafino, P.A., Gainesville and William
Falik of William Falik, P.A., Gainesville, for Appellant.

Mark Sacher, pro se.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.